


EXHIBIT 10.1


EMPLOYMENT, CONFIDENTIALITY, AND NON-COMPETE AGREEMENT




THIS EMPLOYMENT, CONFIDENTIALITY, AND NON-COMPETE AGREEMENT (the “Agreement”) is
entered into between Timothy Go (“Executive”) and Calumet GP, LLC (“Company”),
collectively referred to as the “Parties,” with an “Effective Date” of September
14, 2015.


WHEREAS, the Company serves as the general partner of Calumet Specialty Products
Partners, L.P., a Delaware limited partnership (the “MLP”);


WHEREAS, the Company and Executive wish to enter into an employment
relationship; and


WHEREAS, the Company wishes to protect its confidential and proprietary
information, customer base, and goodwill.


NOW, THEREFORE, in consideration of the mutual promises and conditions herein
set forth, the Parties agree as follows:


1.    Employment and Term.


(a)    Employment and Acceptance. The Company agrees to employ the Executive,
and the Executive agrees to be employed by the Company, in accordance with the
terms and provisions of this Agreement during the Employment Period (as defined
below).    


(b)    Term.    The initial term of this Agreement shall be for the period
beginning on the Effective Date and ending on the third anniversary of the
Effective Date (the “Initial Term”). On the third anniversary of the Effective
Date and on each subsequent anniversary thereafter, this Agreement shall
automatically renew and extend for a period of 12 months (each such 12-month
period being a “Renewal Term”) unless written notice of non-renewal is delivered
by either party to the other not less than 180 days prior to such applicable
anniversary. Notwithstanding any other provision of this Agreement, Executive’s
employment pursuant to this Agreement may be terminated at any time in
accordance with Section 8. The period from the Effective Date through the
expiration of this Agreement or, if sooner, the termination of Executive’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.” The
termination of Executive’s employment shall not affect any of the obligations
that expressly extend beyond, or are not contingent upon, continued employment,
including the obligations in Sections 10, 11 and 12.


2.    Duties and Responsibilities of Executive.    During the Employment Period,
Executive agrees to dedicate all of his working time, best efforts, skill, and
attention to the business of the Company and, as applicable its Affiliates (the
Company and the Company’s Affiliates are collectively referred to as the
“Company Group”), agrees to remain loyal to the Company Group, and not to engage
in any conduct that creates a conflict of interest to, or damages the reputation
of, the Company Group. Executive understands that he will be placed in a
position of special trust and confidence concerning the interests of the Company
Group. The Executive shall have such authority and responsibilities as are
commensurate with his position, and he shall perform such executive duties as
may be reasonably assigned by the Board of Directors of the Company (the
“Board”) from time to time; such duties may include providing services to
members of the Company Group. Executive will work diligently to perform the
duties of any position to which he is assigned in a reasonable, timely, and
professional manner, and shall comply with all applicable policies and rules of
the Company Group. Executive may, without violating this Agreement, (i) as a
passive investment, own publicly traded securities in such form or manner as
will not require any services by Executive in the operation of the entities in
which such securities are owned; (ii) engage in charitable and civic activities;
or (iii) with the prior written consent of the Board, engage in other personal
and passive investment activities, in each case, so long as such interests or
activities do not interfere with Executive’s ability to fulfill Executive’s
duties and responsibilities under this Agreement




--------------------------------------------------------------------------------




and are not inconsistent with Executive’s obligations to the Company Group or
competitive with the business of the Company Group. Executive acknowledges and
agrees that Executive owes the Company Group fiduciary duties, including duties
of loyalty and disclosure, and that the obligations described in this Agreement
are in addition to, and not in lieu of, the obligations to the Company Group
under common law.


3.    Compensation. As compensation for all services rendered pursuant to this
Agreement, the Company will provide the Executive the following during the
Employment Period:


(a)    Base Salary.    During the Employment Period, the Company will pay to the
Executive an annual base salary of $500,000 (the “Base Salary”), which amount
may be increased (but not decreased) from time to time at the sole discretion of
the Board (or a committee thereof). The Executive’s Base Salary shall be paid in
substantially equal installments in accordance with the Company’s policy
regarding payment of compensation to similarly situated executives
contemporaneously employed by the Company as may exist from time to time, but no
less frequently than monthly, provided that Executive authorizes the Company to
make any deductions from his compensation, including his final paycheck, that
are deemed necessary by the Company to comply with state or federal laws on
withholdings, to compensate for property not returned, to offset any harm
Executive caused to the Company, or to recover advances paid to Executive or
money that the Executive otherwise owes to the Company (subject to the intention
to comply with Section 409A (as defined below)).


(b)    Signing Bonus. Executive shall be entitled to earn a signing bonus (the
“Signing Bonus”), subject to the terms and conditions of this Agreement. The
Signing Bonus shall be earned and paid as follows:


(i)    $250,000 will be due and payable in cash upon Executive entering into
this Agreement;


(ii)    $250,000 will be due and payable in cash upon the first anniversary of
the Effective Date, provided that Executive remains continuously employed by the
Company through the date of such anniversary; and


(iii)    The Company shall grant Executive as of the Effective Date an award of
$500,000 in phantom units (with the value of a common unit of the MLP determined
as of the date of grant of such award) pursuant to and subject to the terms and
conditions of the Calumet GP, LLC Amended and Restated Long-Term Incentive Plan
and the applicable award agreement thereunder, which phantom units shall vest on
the second anniversary of the Effective Date, provided that Executive remains
continuously employed by the Company through the date of such anniversary.


(c)    Annual Incentive Arrangements. For the 2015 calendar year and each
subsequent calendar year that Executive is employed hereunder (each, a “Bonus
Year”), Executive shall be eligible to receive an annual incentive award
(“Annual Incentive Award”) under the applicable incentive or bonus compensation
plan of the Company that is applicable to similarly situated executives
contemporaneously employed by the Company (the “Annual Incentive Plan”) based on
an annual target incentive opportunity determined by the Board (or a committee
thereof); generally, the annual target incentive opportunity will be no less
than 100% of Executive’s Base Salary and no more than 200% of Executive’s Base
Salary. The Annual Incentive Award for the 2015 calendar year shall be prorated
based on the portion of such calendar year Executive is employed with the
Company hereunder. However, the annual target incentive opportunity may be
adjusted from time to time by the Board (or a committee thereof) in its sole
discretion (the most recently established target incentive opportunity referred
to herein as the “Target Bonus”). Each Annual Incentive Award, if any, will be
paid as soon as administratively practicable after the Board (or a committee
thereof) certifies whether the applicable performance targets for the applicable
Bonus Year have been achieved, but in no event later than the 15th day of the
third month following the end of such Bonus Year. Notwithstanding anything in
this Section 3(c) to the contrary, but subject to the provisions of Section 8,
Executive shall be entitled to receive payment of an Annual Incentive Award for
a Bonus Year, if any, only if Executive is employed by the Company on the date
such Annual Incentive Award is paid.     


(d)    Long-term Incentive Arrangements.    During the Employment Period, the
Executive shall be eligible to participate in such equity compensation
arrangements or plans, if any, offered by the Company to similarly-situated
executives contemporaneously employed by the Company (the “LTIP”) on such terms
and conditions as the




--------------------------------------------------------------------------------




Board (or a committee thereof) shall determine from time to time, provided that
any awards pursuant to the LTIP for the 2015 calendar year shall be prorated
based on the portion of such calendar year Executive is employed with the
Company hereunder. With respect to awards granted for (i) such portion of the
2015 calendar year as Executive is employed hereunder and the 2016 calendar
year, the vesting of such awards shall be based 50% upon continued service of
Executive with the Company and 50% upon achievement of applicable performance
metrics with respect to the Company and the MLP, (ii) the 2017 calendar year,
the vesting of such awards shall be based 25% upon continued service of
Executive with the Company and 75% upon achievement of applicable performance
metrics with respect to the Company and the MLP and (iii) for the calendar year
2018 and, in the Company’s discretion, later calendar years, 100% upon
achievement of applicable performance metrics with respect to the Company and
the MLP. All awards granted to the Executive under the LTIP, if any, shall be
subject to and governed by the terms and provisions of the LTIP as in effect
from time to time and the award agreements evidencing such awards. Nothing
herein shall be construed to give Executive any rights to any amount or type of
grant or award or any specific terms or conditions regarding any such grant or
award except as provided in such award or grant to Executive provided in writing
and authorized by the Board (or a committee thereof).


(e)    Total Compensation Opportunity. The compensation opportunities set forth
in Sections 3(a), (c) and (d) are intended to be competitive with compensation
offered by the Company’s peers to such peers’ similarly-situated executives and
such compensation will be reassessed by the Board (or a committee thereof) at
least annually to determine overall competitiveness relative to the market and
to make such adjustments, subject to the first sentence of Section 3(a), as the
Board, in its sole discretion, determines to be appropriate with respect to any
one or more components of Executive’s total compensation.    


4.    Business Expenses.    The Company agrees to reimburse Executive for
Executive’s reasonable, out-of-pocket business-related expenses actually
incurred in the performance of Executive’s duties under this Agreement, so long
as Executive timely submits all documentation for such reimbursement, as
required by Company policy in effect from time to time. Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation (but in any event not later than the
close of Executive’s taxable year following the taxable year in which the
expense is incurred by Executive). In no event shall any reimbursement be made
to Executive for such expenses incurred after the date of the termination of
Executive’s employment with the Company.


5.    Benefits; Automobile. During the Employment Period, Executive will be
entitled, if and to the extent eligible, to participate in the same benefit
plans that are available to other similarly-situated executives
contemporaneously employed by the Company, subject to applicable law and the
terms and conditions of the applicable plans and programs in effect from time to
time, on the same terms as such other executives. The Company may at any time or
from time to time amend, modify, suspend or terminate any employee benefit plan,
program, or arrangement for any reason without the Executive’s consent, if such
amendment, modification, suspension, or termination is consistent with the
amendment, modification, suspension, or termination for other similarly-situated
executives contemporaneously employed by the Company. Further, during the
Employment Period, the Company shall provide the Executive with the use of an
automobile, for personal and business use (including vehicle property damage and
liability insurance in appropriate amounts) or an allowance in an amount
sufficient to provide the Executive, on a month-to-month basis, for the monthly
cost of an automobile substantially similar to such automobile as the Company
would otherwise have provided to the Executive.


6.    GP Distribution Rights Payments.
(a)    Executive shall be entitled to receive, subject to the terms of this
Agreement, cash payments based on distributions received by the Company with
respect to the Incentive Distribution Rights and General Partner Interests (each
as defined in the First Amended and Restated Agreement of Limited Partnership of
Calumet Specialty Products Partners, L.P., as amended)) of the MLP held by the
Company (such interests held by the Company, the “MLP Interests”) (Executive’s
right to such payments, the “GP Distribution Payment Right”). The GP
Distribution Payment Right shall entitle Executive to an amount (the “GP
Distribution Payment Right Amount”) equal to five percent (5%) of the excess, if
any, determined on a per distribution basis of (i) the amount, aggregated with
respect to all MLP Interests, of each corresponding distribution received by the
Company with respect to the MLP Interests over (ii) such portion of an




--------------------------------------------------------------------------------




annualized total of $21,000,000 in distributions as relates to each applicable
calendar quarter, for so long as the GP Distribution Payment Right remains
outstanding. Subject to vesting and the GP Distribution Payment Right remaining
outstanding, GP Distribution Payment Right Amounts will paid each calendar
quarter. All payments of GP Distribution Payment Right Amounts shall be paid by
the Company.
(b)    The GP Distribution Payment Right shall be subject to vesting and
forfeiture as provided herein. Except as otherwise provided herein, the GP
Distribution Payment Right shall vest on the second anniversary of the Effective
Date, subject to Executive’s continuous employment with the Company from the
Effective Date through the date of such anniversary. The date on which the GP
Distribution Payment Right vests shall be referred to in this Section 6 as the
“Vesting Date.”
(c)    If, prior to the Vesting Date, the Company receives distributions with
respect to the MLP Interests, the Company shall credit the amount of each GP
Distribution Payment Right Amount to a notional bookkeeping account and upon
vesting, if any, of the GP Distribution Payment Right, shall pay such notional
amounts accumulated in such bookkeeping account to Executive without interest in
a lump sum in cash within 10 days following the Vesting Date.
(d)    Subject to Section 6(f), with respect to any distributions paid to the
Company with respect to the MLP Interests following the Vesting Date, the
corresponding GP Distribution Payment Right Amounts shall be paid to Executive
in a lump sum in cash within 10 days after the Company’s receipt of such
distribution.
(e)    If, prior to the second anniversary of the Effective Date, Executive (i)
dies or suffers a Disability, in either case while in the employment of the
Company pursuant to this Agreement, (ii) has his employment with the Company
terminated by the Company without Cause at a time when Executive is otherwise
willing and able to continue providing services hereunder or (iii) terminates
his employment with the Company for Good Reason, the date of such event shall be
the Vesting Date, the GP Distribution Payment Right shall automatically vest as
of the date of such event, and any GP Distribution Payment Right Amounts
accumulated in a notional bookkeeping account shall be paid to Executive (or
Executive’s estate in the case of Executive’s death) without interest in a lump
sum in cash within 10 days following the Vesting Date.
(f)    The GP Distribution Payment Right and all rights thereunder (including
any GP Distribution Payment Right Amounts accumulated in a notional bookkeeping
account) shall automatically cease to be outstanding and shall terminate and be
forfeited for no consideration, regardless of whether before, on or after the
Vesting Date, on the date of the earliest of (i) termination of Executive’s
employment for any reason other than by the Company without Cause or by
Executive for Good Reason, (ii) Executive’s Disability, (iii) the fifth
anniversary of the Effective Date or (iv) a Transaction Event (as defined
below); provided, however, that Executive shall be entitled to payment of any GP
Distribution Payment Right Amounts accumulated in a notional bookkeeping account
if the GP Distribution Payment Right vests prior to or on the same day as the
date of termination of the GP Distribution Payment Right.
(g)    For purposes of this Section 6 only, “Disability” means (i) the inability
of Executive to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months or (ii) the receipt of income replacements by Executive,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, for a period of not less than three
(3) months under the Company’s accident and health plan.
(h)    Neither the GP Distribution Payment Right nor the rights relating thereto
(including any GP Distribution Payment Right Amounts accumulated in a notional
bookkeeping account) may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by Executive. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the GP
Distribution Payment Right or the rights relating thereto (including any GP
Distribution Payment Right Amounts accumulated in a notional bookkeeping
account) shall be wholly ineffective and, if any such attempt is made, the GP
Distribution Payment Right will be forfeited by Executive and all of Executive’s
rights to the GP Distribution Payment Right and all rights relating thereto
(including any GP Distribution Payment Right Amounts accumulated in a notional
bookkeeping account) shall immediately terminate and be forfeited for no
consideration.




--------------------------------------------------------------------------------




(i)    Executive shall not have any rights of an equityholder of either the
Company or of the MLP with respect to the GP Distribution Payment Right
(including, without limitation, any voting rights).
(j)    In the event of any distribution (whether in the form of MLP Interests,
other securities or property other than cash), recapitalization, split, reverse
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of MLP Interests or other securities of the MLP,
issuance of warrants or other rights to purchase MLP Interests or other
securities of the MLP, or other similar transaction or event, the Company shall,
in such manner as it may deem equitable, adjust the number and type of MLP
Interests (or other securities or property) with respect to the GP Distribution
Payment Right.
(k)    Notwithstanding any other provisions in this Agreement to the contrary,
any amount paid with respect to the GP Distribution Payment Right that is
subject to recovery under any law, government regulation or stock exchange
listing requirement will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company or the MLP
pursuant to any such law, government regulation or stock exchange listing
requirement).
7.    Company Transaction Bonus. Executive shall be entitled to earn a
transaction bonus (the “Transaction Bonus”) of five percent (5%) of the excess,
if any, of (i) the value realized by equityholders of the Company upon a
“Transaction Event” over (ii) four hundred million dollars ($400,000,000), which
amount shall (i) be increased by the amount of contributions to the MLP by the
Company in the event of equity offerings by the MLP and (ii) exclude any value
realized by equityholders of the Company with respect to direct holdings of
limited partner interests in the MLP, subject to the terms and conditions of
this Agreement. Subject to Executive remaining continuously employed by the
Company through the date of a Transaction Event, Executive shall be entitled to
receive the Transaction Bonus in a single lump sum in cash or property (as
determined by the Company in its sole discretion, which property may include
such property as received by the Company in connection with the Transaction
Event) within 10 days after the Transaction Event; provided, however, that if a
Transaction Event does not occur prior to the fifth anniversary of the Effective
Date (such fifth anniversary, the “Transaction Bonus Sunset Date”), Executive
shall not be entitled to any Transaction Bonus; provided further, in the event
no Transaction Event has occurred by the Transaction Bonus Sunset Date but as of
such date the Company has executed an outstanding definitive agreement with
respect to a transaction that, if consummated, would constitute a Transaction
Event, the Transaction Bonus Sunset Date shall be extended, but only with
respect to the definitive agreement described in this clause, until the earlier
of (i) the consummation of the transactions contemplated by such agreement or
(ii) the termination of such agreement in accordance with its terms. For
purposes of this Agreement, “Transaction Event” means the first to occur of the
following events: (i) any “person” or “group”, within the meaning of those terms
as used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended, other than an Affiliate, becomes the beneficial owner, by way of
merger, consolidation, recapitalization, reorganization or otherwise, of all or
substantially all of the voting power of the outstanding equity interests of the
Company; (ii) the sale or other disposition, including by liquidation or
dissolution, of all or substantially all of the assets of the Company in one or
more transactions to any person other than an Affiliate; (iii) a conversion of
all or substantially all of the Incentive Distribution Rights held by the
Company into Units (as defined in the First Amended and Restated Agreement of
Limited Partnership of Calumet Specialty Products Partners, L.P., as amended) of
the MLP; or (iv) a monetization of all or substantially all of the MLP Interests
in a transaction not described in clauses (i) through (iii). All payments of
Transaction Bonuses shall be paid by the Company.
8.    Termination of Employment.


(a)    Death; Non-Renewal of Agreement; Company’s Right to Terminate Executive’s
Employment.    Notwithstanding the provisions of Section 1(b), Executive’s
employment by the Company shall automatically terminate upon the death of
Executive and upon the end of the Initial Term or any Renewal Term, as
applicable, as a result of a notice of non-renewal of the Agreement by either
party in accordance with Section 1(b), and the Company shall have the right to
terminate Executive’s employment under this Agreement at any time for any of the
following reasons:    


(i)    upon Executive’s Disability (which for purposes of this Agreement shall
not be treated as or deemed to be a termination of Executive’s employment by the
Company without Cause). Except as otherwise provided in this Agreement,
“Disability” means a determination by Board in accordance with applicable law
that as a result of




--------------------------------------------------------------------------------




a physical or mental injury or illness, the Executive is unable to perform the
essential functions of his job with or without reasonable accommodation for a
period of (i) ninety (90) consecutive days or (ii) one hundred eighty (180) days
in any one (1) year period;


(ii)    for Cause. For the purposes of this Agreement, “Cause” means, (A)
indictment for a felony (or a plea of nolo contendere thereto); (B) conduct in
connection with Executive’s employment duties or responsibilities that is
fraudulent, unlawful, or grossly negligent; (C) willful misconduct; (D) material
insubordination or failure by Executive to follow the lawful instructions or
directions from the Board or its designee, if such failure is not cured, if
curable, by Executive after Executive has been given ten (10) days written
notice of such failure; (E) any material breach by Executive of the Agreement,
including but not limited to, a breach of the restrictive covenants set forth in
Section 10 hereof, if such breach is not cured, if curable, by Executive after
Executive has been given ten (10) days written notice of such breach; (F) any
acts of dishonesty resulting or intending to result in personal gain or
enrichment at the expense of the Company, its subsidiaries or affiliates; or (G)
failure to comply with a material policy of the Company, its subsidiaries or
affiliates, if such failure is not cured, if curable, by Executive after
Executive has been given ten (10) days written notice of such failure; or


(iii)    for any other reason whatsoever or for no reason at all, in the sole
discretion of the Company.


(b)    Executive’s Right to Terminate. Notwithstanding the provisions of Section
1(b), Executive shall have the right to terminate Executive’s employment
hereunder for any of the following reasons:    


(i)    for Good Reason. For the purposes of this Agreement, “Good Reason” means
the existence of any of the following circumstances, without Executive’s prior
consent: (A) material diminution in Executive’s total compensation opportunity
relative to Executive’s total compensation opportunity in effect on the
Effective Date (provided that expiration or forfeiture of the GP Distribution
Payment Right or of opportunity to earn the Transaction Bonus shall not
constitute such a diminution); (B) material breach by the Company of any of its
covenants or obligations under this Agreement; (C) material reduction in
Executive’s authority, duties or responsibilities or reporting relationship; (D)
the involuntary relocation of the geographic location of Executive’s principal
place of employment by more than 100 miles from the location of Executive’s
principal place of employment as of the Effective Date; and (E) following a
Change in Control (as defined below), the Company’s failure to obtain an
agreement from any successor to the Company to assume and agree to perform this
Agreement in materially the same manner and to materially the same extent that
the Company would be required to perform if no succession had taken place,
except where such assumption occurs by operation of law; provided, however, that
notwithstanding the foregoing provisions of this Section 8(b) or any other
provision of this Agreement to the contrary, any assertion by Executive of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (1) the condition described in Section 8(b)(i)(A),
(B), (C), (D) or (E) giving rise to Executive’s termination of employment must
have arisen without Executive’s consent; (2) Executive must provide written
notice to the Board of the existence of such condition(s) within 30 days of the
initial existence of such condition(s); (3) the condition(s) specified in such
notice must remain uncorrected for 30 days following the Board’s receipt of such
written notice; and (4) the date of Executive’s termination of employment must
occur within 90 days after the initial existence of the condition(s) specified
in such notice); or


(ii)    at any time for any other reason whatsoever or for no reason at all upon
60 days advanced written notice to the Board.


(c)    Change in Control.    As used herein, a “Change in Control” means, and
shall be deemed to have occurred upon, the first to occur of the following
events: (i) any “person” or “group,” within the meaning of those terms as used
in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended, other than the Company or its Affiliates, or Fred M. Fehsenfeld, Jr. or
F. William Grube or their respective immediate families or Affiliates, becomes
the beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of 50% or more of the voting power of the
outstanding equity interests of the MLP or the Company; (ii) a person or entity
other than the Company or an Affiliate of the Company becomes the general
partner of the MLP; or (iii) the sale or other disposition, including by
liquidation or dissolution, of all or substantially all of the assets of the
Company or the MLP in one or more transactions to any person other than an
Affiliate of the Company or the MLP. Notwithstanding




--------------------------------------------------------------------------------




the foregoing, in any circumstance or transaction in which compensation payable
pursuant to this Agreement would be subject to the income tax under Section 409A
(as defined below) if the foregoing definition of “Change in Control” were to
apply, but would not be so subject if the term “Change in Control” were defined
herein to mean a “change in control event” within the meaning of Treasury
Regulation § 1.409A-3(i)(5), then “Change in Control” means, but only to the
extent necessary to prevent such compensation from becoming subject to the
income tax under Section 409A, a transaction or circumstance that satisfies the
requirements of both (1) a Change in Control under the applicable clause
(i) through (iii) above, and (2) a “change in control event” within the meaning
of Treasury Regulation § 1.409A-3(i)(5).     


(d)    Effect of Termination.


(i)    Termination Due to Non-Renewal of the Agreement by Executive, by the
Company for Cause, by Executive without Good Reason. If Executive’s employment
hereunder is terminated at the expiration of the Employment Period as a result
of the provision of a notice of non-renewal of this Agreement by Executive, for
any reason described in Section 8(a)(ii) or pursuant to Executive’s resignation
without Good Reason pursuant to Section 8(b)(ii), then (A) all compensation and
all benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that Executive shall be entitled to (1)
payment of all accrued and unpaid Base Salary through the date of such
termination of Executive’s employment (the “Termination Date”), which payment
shall be paid as soon as administratively practicable following the Termination
Date (or as otherwise required by applicable law), (2) reimbursement for all
incurred but unreimbursed expenses for which Executive is entitled to
reimbursement in accordance with Section 4, and (3) benefits to which Executive
is entitled under the terms of any applicable Company benefit plan or program
payable at such time as provided in and in accordance with such plans or
programs (collectively, the “Accrued Obligations”); and (B) all outstanding
unvested LTIP awards granted to Executive prior to the Termination Date (and all
rights arising from such awards and from being a holder thereof) shall
immediately be forfeited without consideration as of the Termination Date.


(ii)    Termination Due to Non-Renewal of the Agreement by the Company, by the
Company without Cause or by Executive for Good Reason. If Executive’s employment
is terminated at the expiration of the Employment Period as a result of the
provision of a notice of non-renewal of this Agreement by the Company, by the
Company without Cause pursuant to Section 8(a)(ii) at a time when Executive is
otherwise willing and able to continue providing services hereunder, or is
terminated by Executive for Good Reason pursuant to Section 8(b)(i), then all
compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that (A) Executive
shall be entitled to receive the Accrued Obligations and (B) if Executive (1)
executes on or before the Release Expiration Date (as defined below), and does
not revoke within the time he is provided to do so, a release of all claims in a
form acceptable to the Company (which shall be substantially in the form of
release attached hereto as Exhibit A) (the “Release”); and (2) abides by
Executive’s continuing obligations under Sections 10, 11 and 12, then:


(A)    The Company shall pay to Executive a single lump sum cash payment (the
“Severance Payment”) on the 60th day following the Termination Date an amount
equal to (x) if such termination occurs at any time other than within the Change
in Control Period (as defined below), 150% of the sum of Executive’s Base Salary
and Target Bonus, in each case, as in effect as of the Termination Date and (y)
if such termination occurs within 24 months following a Change in Control (the
“Change in Control Period”), 300% of the sum of Executive’s Base Salary and
Target Bonus, in each case, as in effect as of the Termination Date;


(B)    If such termination occurs prior to the first anniversary of the
Effective Date, the Company shall pay to Executive a single lump sum cash
payment equal to $250,000.


(C)    Except as otherwise provided in this Section 8(d)(ii)(C), all outstanding
unvested LTIP awards granted to Executive prior to the Termination Date
(including any outstanding, unvested phantom units granted in accordance with
Section 3(b)(iii)) shall immediately become fully vested as of the Termination
Date; provided, however, that if any such LTIP awards are subject to a
performance requirement (other than continued service by Executive) that has not
been satisfied and certified by the Board (or a committee thereof) as of the
Termination




--------------------------------------------------------------------------------




Date, then only a pro rata portion of such LTIP awards shall become fully vested
upon satisfaction of such performance requirement (other than continued service
by Executive) and certification thereof by the Board (or a committee thereof),
which pro rata portion shall be (i) equal to a fraction, the numerator of which
is the number of days during the applicable performance period immediately prior
to the Termination Date and the denominator of which is the total number of days
during such performance period and (ii) vested and paid no later than the 15th
day of the third calendar month following the last day of the applicable
performance period;


(D)    Executive will be entitled to receive a pro rata portion of the Annual
Incentive Award for the Bonus Year in which the Termination Date occurs, which
shall be paid upon satisfaction of the Company performance goals (other than
continued service by Executive) for the applicable Bonus Year and certification
thereof by the Board (or a committee thereof), which pro rata portion shall be
(i) equal to a fraction, the numerator of which is the number of days during the
applicable Bonus Year immediately prior to the Termination Date and the
denominator of which is the total number of days during such performance period
and (ii) paid no later than the 15th day of the third calendar month following
the last day of the applicable Bonus Year;


(E) If Executive timely and properly elects continuation coverage under the
Company’s group health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), then:
(1) the Company shall reimburse Executive for the excess, if any, of the monthly
amount Executive pays to effect and continue such coverage for himself and his
spouse and eligible dependents, if any, as was in effect immediately prior to
the Termination Date (such amount, the “Monthly Premium Payment”) over the
monthly employee contribution amount as of the Termination Date that active
similarly situated employees of the Company pay for the same or similar coverage
under such group health plans (such excess, the “Monthly Reimbursement Amount”).
Each such reimbursement payment shall be paid to Executive on the Company’s
first regularly scheduled pay date in the month immediately following the month
in which Executive timely remits the Monthly Premium Payment. Executive shall be
eligible to receive such reimbursement payments until the earliest of: (x) the
date Executive is no longer eligible to receive COBRA continuation coverage
pursuant to the Company’s group health plan (and any such ineligibility shall be
promptly reported to the Company in writing by Executive); (y) the date on which
Executive becomes eligible to receive coverage under a group health plan
sponsored by another employer (and any such eligibility shall be promptly
reported to the Company in writing by Executive); and (z) the date that is 18
months after the last day of the calendar month in which the Termination Date
occurs; provided, however, that Executive acknowledges and agrees that (i) the
election of COBRA continuation coverage and the payment of any premiums due with
respect to such COBRA continuation coverage will remain Executive’s sole
responsibility, and the Company will assume no obligation for or liability with
respect to payment of any such premiums relating to such COBRA continuation
coverage, (ii) in no event shall the Company be required to pay a Monthly
Reimbursement Amount if such payment could reasonably be expected to subject the
Company to sanctions imposed pursuant to section 2716 of the Patient Protection
and Affordable Care Act of 2010 and the related regulations and guidance
promulgated thereunder (collectively, the “PPACA”) and (iii) if, prior to
payment of the first Monthly Reimbursement Amount and subject to Executive’s
timely election of COBRA continuation coverage, the Company determines that
payment of Monthly Reimbursement Amounts cannot be provided to Executive without
subjecting the Company to sanctions imposed pursuant to section 2716 of the
PPACA, then the Company shall pay Executive a lump sum cash payment equal to the
value of 18 Monthly Reimbursement Amounts, with such payment to be made on the
60th day following the Termination Date; and
(2) On the date that is 18 months after the last day of the calendar month in
which the Termination Date occurs (the “COBRA End Date”), if Executive was
covered during the entirety of the period beginning on the Termination date and
ending on the COBRA End Date under the Company’s group health plan pursuant to
COBRA continuation coverage and has not become eligible to receive coverage
under a group health plan sponsored by another employer as of the COBRA End
Date, then the Company shall pay to Executive a lump sum cash payment on the
Company’s first regularly scheduled pay date following the COBRA End Date equal
to the product of (x) the Monthly Reimbursement Amount and (y) (A) if such
termination does not occur within the Change in Control Period, six (6) and (B)
if such termination occurs within the Change in Control Period, 18;




--------------------------------------------------------------------------------




(F) For the 12-month period beginning on the Termination Date, or until
Executive begins other full-time employment with a new employer (and any such
employment shall be promptly reported to the Company in writing by Executive),
whichever occurs first, Executive shall be entitled to receive outplacement
services that are directly related to the termination of Executive’s employment
and are provided by a nationally prominent executive outplacement services firm,
selected by mutual agreement of Executive and the Company and paid by the
Company; provided, however, that the total amount of the expenses paid by the
Company pursuant to this Section 8(d)(ii)(E) shall not exceed $50,000, and all
amounts paid under this Section 8(d)(ii)(E) shall be paid by the last day of the
second calendar year following the calendar year in which the Termination Date
occurs; and
(G) If Executive notifies the Company in writing provided to the Board within 10
business days following the Termination Date that Executive desires for the
title of the automobile provided to Executive pursuant to Section 5(b) to be
transferred to Executive, then the Company shall, as soon as reasonably
practicable after its receipt of such notice from Executive, take all reasonably
necessary actions to transfer the title of such automobile to Executive’s name;
provided, however, that Executive acknowledges that if Executive elects for such
title to be transferred, the Company will treat the value of such automobile on
the date of such title transfer as imputed income to Executive and take such
actions as it determines necessary or advisable to satisfy its tax withholding
obligations with respect to such income, including withholding all applicable
federal, state, local, payroll and other taxes required to be withheld with
respect to such income from Executive’s cash Severance Payment.
(H)    The payments and benefits described in subsections (A) through (G) above
shall be referred to in this Agreement as the “Severance Package.”
(iii)    Termination as a result of Executive’s death or Disability. If
Executive’s employment is terminated as a result of Executive’s death or
Disability pursuant to Section 8(a)(i), the Company shall (A) pay to Executive
or Executive’s beneficiaries, as applicable, all Accrued Obligations, (B) except
as otherwise provided in this Section 8(d)(iii), cause all outstanding unvested
LTIP awards granted to Executive prior to the Termination Date shall immediately
become fully vested as of the Termination Date; provided, however, that if any
such LTIP awards are subject to a performance requirement (other than continued
service by Executive) that has not been satisfied and certified by the Board (or
a committee thereof) prior to the Termination Date, then only a pro rata portion
of such LTIP awards shall become fully vested upon satisfaction of such
performance requirement (other than continued service by Executive) and
certification thereof by the Board (or a committee thereof), which pro rata
portion shall be (i) equal to a fraction, the numerator of which is the number
of days during the applicable performance period immediately prior to the
Termination Date and the denominator of which is the total number of days during
such performance period and (ii) vested and paid no later than the 15th day of
the third calendar month following the last day of the applicable performance
period, and (C) Executive will be entitled to receive a pro rata portion of the
Annual Incentive Award for the Bonus Year in which the Termination Date occurs,
which shall be paid upon satisfaction of the Company performance goals (other
than continued service by Executive) for the applicable Bonus Year and
certification thereof by the Board (or a committee thereof), which pro rata
portion shall be (i) equal to a fraction, the numerator of which is the number
of days during the applicable Bonus Year immediately prior to the Termination
Date and the denominator of which is the total number of days during such
performance period and (ii) paid no later than the 15th day of the third
calendar month following the last day of the applicable Bonus Year;


(iv)     Executive acknowledges Executive’s understanding that if the Release is
not timely executed, and the required revocation period has not fully expired
during the allowed period, Executive shall not be entitled to any portion of the
Severance Package and shall promptly repay to the Company the value of any
portion of the Severance Package previously provided. As used herein, the
“Release Expiration Date” is that date that is 21 days following the date upon
which the Company delivers the Release to Executive (which shall occur no later
than seven days after the Termination Date) or, in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is 45 days
following such delivery date.


(e)    Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in section
280G(c) of the Internal Revenue Code of 1986, as amended (the “Code”)), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits




--------------------------------------------------------------------------------




which Executive has the right to receive from the Company or any of its
Affiliates or any other party, would constitute a “parachute payment” (as
defined in section 280G(b)(2) of the Code), then the payments and benefits
provided for in this Agreement shall be either (i) reduced (but not below zero)
so that the present value of such total amounts and benefits received by
Executive from the Company and its Affiliates will be one dollar ($1.00) less
than three times Executive’s “base amount” (as defined in section 280G(b)(3) of
the Code) and so that no portion of such amounts and benefits received by
Executive shall be subject to the excise tax imposed by section 4999 of the Code
or (ii) paid in full, whichever produces the better net after-tax position to
Executive (taking into account any applicable excise tax under section 4999 of
the Code and any other applicable taxes). The reduction of payments and benefits
hereunder, if applicable, shall be made by reducing, first, payments or benefits
to be paid in cash hereunder in the order in which such payment or benefit would
be paid or provided (beginning with such payment or benefit that would be made
last in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time) and, then, reducing any benefit to be
provided in-kind hereunder in a similar order. The determination as to whether
any such reduction in the amount of the payments and benefits provided hereunder
is necessary shall be made by the Company in good faith. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
its Affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times Executive’s base amount, then Executive
shall immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Section 8(e) shall require the
Company to be responsible for, or have any liability or obligation with respect
to, Executive’s excise tax liabilities under section 4999 of the Code.


(f)    Violation of Continuing Obligations.    Notwithstanding any provision of
this Agreement to the contrary, in the event that the Company determines that
Executive is eligible to receive the Severance Package pursuant to Section
8(d)(ii) but, after such determination, the Company subsequently acquires
evidence or determines that: Executive has failed to abide by Executive’s
continuing obligations under Sections 10, 11 or 12, then (i) if the Severance
Package has not been paid or provided as of the date that the Company determines
that the conditions of this Section 8(f) have been satisfied, the Company shall
not be required to pay or provide any portion of the Severance Package and (ii)
if the Severance Package has been paid or provided, whether in part or in whole,
as of the date that the Company determines that the conditions of this Section
8(f) have been satisfied, Executive shall be obliged to immediately return the
value of the Severance Package so provided through the date of such
determination (less all taxes withheld with respect thereto) to the Company.


9.    Conflicts of Interest.     Executive agrees that Executive shall promptly
disclose to the Board any actual or potential conflict of interest involving
Executive upon Executive becoming aware of such conflict or potential conflict.
For purposes of this requirement, a conflict of interest shall exist when
Executive engages in, or plans to engage in, any activities, associations, or
interests that conflict with, or create an appearance of a conflict with,
Executive’s duties, responsibilities, authorities, or obligations for and to the
Company Group.


10.    Confidentiality. Executive acknowledges and agrees that, in the course of
Executive’s employment with the Company and the performance of Executive’s
duties on behalf of the Company Group hereunder, Executive will be provided
with, and have access to, Confidential Information (as defined below) of the
Company Group. In consideration of Executive’s receipt and access to such
Confidential Information and in exchange for other valuable consideration
provided hereunder, Executive agrees to comply with this Section 10.


(a)    Executive covenants and agrees, both during the Employment Period and
thereafter that, except as expressly permitted by this Agreement or by directive
of the Board, Executive shall not disclose any Confidential Information to any
person or entity and shall not use any Confidential Information except for the
benefit of the Company Group. Executive acknowledges and agrees that Executive
would inevitably use and disclose Confidential Information in violation of this
Section 10 if Executive were to violate any of the covenants set forth in
Section 11 below. Executive shall follow all Company policies and protocols
regarding the physical security of all documents and other material containing
Confidential Information (regardless of the medium on which the Confidential
Information is stored). This covenant shall apply to all Confidential
Information, whether now known or later to become known to Executive during the
Employment Period.






--------------------------------------------------------------------------------




(b)    Notwithstanding Section 10(a), Executive may make the following
disclosures and uses of Confidential Information:


(i)    disclosures to other employees of the Company Group who have also agreed
in writing to abide by the terms of a confidentiality agreement with respect to
the information to be disclosed and have a need to know the information in
connection with the business of the Company Group;


(ii)    disclosures to customers and suppliers when, in the reasonable and good
faith belief of Executive, such disclosure is in connection with Executive’s
performance of Executive’s duties under this Agreement and is in the best
interests of the Company Group and such customers and suppliers have agreed in
writing to abide by the terms of a confidentiality agreement;


(iii)    disclosures and uses that are approved by the Board;


(iv)    disclosures to a person or entity that has (A) been retained by the
Company Group to provide services to the Company Group and (B) to the extent
determined by Executive in his good faith judgment to be appropriate and
necessary, agreed in writing to abide by the terms of a confidentiality
agreement; or


(v)    disclosures for the purpose of complying with any applicable laws or
regulatory requirements or that Executive is legally compelled to make by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand, order of a court of competent jurisdiction, or similar process, or
otherwise by law; provided, however, that, prior to any such disclosure,
Executive shall, to the extent legally permissible and practicable:


(A)    provide the Board with prompt notice of such requirements so that the
Board may, at its expense, seek a protective order or other appropriate remedy
or waive compliance with the terms of this Section 10;


(B)    consult with the Board on the advisability of taking steps to resist or
narrow such disclosure; and


(C)    cooperate with the Board (at the Company’s reasonable cost and expense)
in any attempt it may make to obtain a protective order or other appropriate
remedy or assurance that confidential treatment will be afforded the
Confidential Information; and in the event such protective order or other remedy
is not obtained, Executive agrees (1) to furnish only that portion of the
Confidential Information that is required to be furnished, as advised by written
opinion of counsel to Executive, if any, and (2) to exercise (at the Company’s
reasonable cost and expense) all reasonable efforts to obtain assurance that
confidential treatment will be accorded such Confidential Information.


(c)    Upon the expiration of the Employment Period and at any other time upon
request of the Company, Executive shall surrender and deliver to the Company all
documents (including electronically stored information) and all copies thereof
and all other materials of any nature containing or pertaining to all
Confidential Information in Executive’s possession, custody and control and
shall not retain any such document or other materials. Within 10 days of any
such request, Executive shall certify to the Company in writing that all such
documents and materials have been returned to the Company.


(d)    All non-public information, designs, ideas, concepts, improvements,
product developments, discoveries and inventions, whether patentable or not,
that are conceived, made, developed or acquired by or disclosed to Executive,
individually or in conjunction with others, during the Employment Period
(whether during business hours or otherwise and whether on the Company’s
premises or otherwise) that relate to any member of the Company Group’s
businesses or properties, products or services (including all such information
relating to corporate opportunities, operations, future plans, methods of doing
business, business plans, strategies for developing business and market share,
research, financial and sales data, pricing terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within customers’ organizations or
within




--------------------------------------------------------------------------------




the organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) is defined as “Confidential
Information.” Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type including or embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression are and shall be the sole and exclusive property of
the Company Group and be subject to the same restrictions on disclosure
applicable to all Confidential Information pursuant to this Agreement. For
purposes of this Agreement, Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of a disclosure or wrongful act of Executive or any of Executive’s
agents; (ii) was available to Executive on a non-confidential basis before its
disclosure by a member of the Company Group; or (iii) becomes available to
Executive on a non-confidential basis from a source other than a member of the
Company Group, provided, however, that such source is not bound by a
confidentiality agreement with a member of the Company Group.


11.    Non-Competition; Non-Solicitation.


(a)    The Company Group shall provide Executive access to Confidential
Information for use only during the Employment Period, and Executive
acknowledges and agrees that the Company Group will be entrusting Executive, in
Executive’s unique and special capacity, with developing the goodwill of the
Company Group, and in consideration thereof and in consideration of the Company
Group providing Executive with access to Confidential Information and as an
express incentive for the Company to enter into this Agreement, Executive has
voluntarily agreed to the covenants set forth in this Section 11. Executive
further agrees and acknowledges that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects and not oppressive, will not cause
Executive undue hardship, and are material and substantial parts of this
Agreement intended and necessary to prevent unfair competition and to protect
the Company Group’s Confidential Information, goodwill, and substantial and
legitimate business interests.


(b)    Executive agrees that, during the Prohibited Period (as defined below),
Executive shall not, without the prior written approval of the Company, directly
or indirectly, for Executive or on behalf of or in conjunction with any other
person or entity of whatever nature:


(i)    engage in or participate within the Market Area (as defined below) in
competition with any member of the Company Group in any aspect of the Business
(as defined below), which such prohibition shall prevent Executive from directly
or indirectly owning, managing, operating, joining, becoming an officer,
director, employee or consultant of, or loaning money to or selling or leasing
equipment or real estate to or otherwise being affiliated with any person or
entity engaged in, or planning to engage in, the Business in competition, or
anticipated competition, in the Market Area, with any member of the Company
Group;


(ii)    appropriate any Business Opportunity (as defined below) of, or relating
to, the Company Group located in the Market Area;


(iii)    solicit, canvass, approach, entice or induce any customer or supplier
of any member of the Company Group to cease or lessen such customer’s or
supplier’s business with the Company Group. This paragraph is geographically
limited to where a customer, supplier, or member is present and available for
solicitation at that time. Executive may not avoid the purpose and intent of
this paragraph by engaging in conduct within the geographically limited area
from a remote location through means such as telecommunications, written
correspondence, computer generated or assisted communications, or other similar
methods; or


(iv)    solicit, canvass, approach, entice or induce any employee or contractor
of the Company Group to terminate his, her or its employment or engagement
therewith.


(c)    Executive agrees that the covenants of Section 11(b) shall be enforceable
during the Employment Period and for a period of 12 months following the
termination of the Employment Period (the “Prohibited Period”),




--------------------------------------------------------------------------------




regardless of the reason for such termination. The Prohibited Period shall be
extended by any period of time during which Executive is in breach of any of the
covenants of Section 11(b). Notwithstanding any provision to the contrary, it
will not be a violation of this Section 11 for Executive to acquire and own an
equity interest representing less than 5% of the total voting power of all
classes of equity interests in a publicly traded entity.


(d)     Because of the difficulty of measuring economic losses to the Company
Group as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that would be caused to the Company Group for
which it would have no other adequate remedy, Executive agrees that in the event
of breach or threatened breach by Executive of any provision of Section 10 or 11
hereof, Company shall be entitled to (i) injunctive relief by temporary
restraining order, temporary injunction, and/or permanent injunction, (ii)
recovery of all attorneys’ fees and costs incurred by Company in obtaining such
relief, and (iii) any other legal and equitable relief to which Company may be
entitled, including without limitation any and all monetary damages which
Company may incur as a result of said breach or threatened breach. An agreed
amount for the bond to be posted if an injunction is sought by Company is One
Thousand Dollars ($1,000.00). Company may pursue any remedy available, including
declaratory relief, concurrently or consecutively in any order as to any breach,
violation, or threatened breach or violation, and the pursuit of one such remedy
at any time will not be deemed an election of remedies or waiver of the right to
pursue any other remedy.


(e)    The covenants in this Section 11 are severable and separate, and the
unenforceability of any specific covenant (or portion thereof) shall not affect
the provisions of any other covenant (or portion thereof). Moreover, in the
event any arbitrator or court of competent jurisdiction shall determine that the
scope, time or territorial restrictions set forth are unreasonable, or for any
other reason unenforceable, then it is the intention of the parties that such
arbitrator or court of competent jurisdiction is authorized and directed to
reform such provisions to the minimum extent necessary to cause the limitations
contained in this Section 11 as to time, geographical area, and scope of
activity to be reasonable and to impose a restraint that is not greater than
necessary to protect the goodwill and legitimate business interests of the
Company Group.


(f)    For purposes of this Section 11, the following terms shall have the
following meanings:


(i)    “Business” means any person or entity that provides services or products
that would compete with or displace any services or products sold or being
developed for sale by the Company (and any other member of the Company Group for
which Executive provides services during the Employment Period), or engages in
any other activities so similar in nature or purpose to those of Company that
they would displace Business Opportunities or customers of Company (and any
other member of the Company Group for which Executive provides services during
the Employment Period), which such business and operations specifically include,
but are not limited to, oilfield services and the business of refining or
marketing of specialty lubricating oils, solvents, wax products, gasoline,
diesel or jet fuel products.


(ii)    “Business Opportunity” shall mean any commercial, investment, or other
business opportunity relating to the Business.


(iii)    “Market Area” shall mean the geographic areas set forth on Exhibit B,
and any other geographic area or market: (A) where or with respect to which
Executive provides services on behalf of the Company Group during Executive’s
employment hereunder; or (B) where or with respect to which the Company Group
has specific plans to conduct any business; provided that Executive has
knowledge of, or has Confidential Information about, such plans.


12.    Ownership of Intellectual Property. Executive agrees that the Company
shall own, and Executive agrees to assign and does hereby assign, all right,
title and interest (including patent rights, copyrights, trade secret rights,
mask work rights, trademark rights, and all other intellectual and industrial
property rights of any sort throughout the world) relating to any and all
inventions (whether or not patentable), works of authorship, mask works,
designs, know-how, ideas and information authored, created, contributed to, made
or conceived or reduced to practice, in whole or in part, by Executive during
the Employment Period which either (a) relate, at the time of conception,
reduction to




--------------------------------------------------------------------------------




practice, creation, derivation or development, to the Company Group’s businesses
or actual or anticipated research or development, or (b) were developed on any
amount of the Company’s time or with the use of any of the Company Group’s
equipment, supplies, facilities or trade secret information (all of the
foregoing collectively referred to herein as “Company Intellectual Property”),
and Executive will promptly disclose all Company Intellectual Property to the
Company. All of Executive’s works of authorship and associated copyrights
created during the Employment Period and in the scope of Executive’s employment
shall be deemed to be “works made for hire” within the meaning of the Copyright
Act. Executive agrees to perform, during and after the Employment Period, all
reasonable acts deemed necessary by the Company Group to assist the Company, at
the Company’s expense, in obtaining and enforcing its rights throughout the
world in the Company Intellectual Property. Such acts may include, but are not
limited to, execution of documents and assistance or cooperation (i) in the
filing, prosecution, registration, and memorialization of assignment of any
applicable patents, copyrights, mask work, or other applications, (ii) in the
enforcement of any applicable patents, copyrights, mask work, moral rights,
trade secrets, or other proprietary rights, and (iii) in other legal proceedings
related to the Company Intellectual Property.


13.    Arbitration.


(a)    Subject to Section 13(b), any dispute, controversy or claim between
Executive and the Company arising out of or relating to this Agreement or
Executive’s employment with the Company will be finally settled by arbitration
in Indianapolis, Indiana before, and in accordance with the then-existing
American Arbitration Association (“AAA”) Employment Arbitration Rules. The
arbitration award shall be final and binding on both parties. Any arbitration
conducted under this Section 13 shall be heard by a single arbitrator (the
“Arbitrator”) selected in accordance with the then-applicable rules of the AAA.
The Arbitrator shall expeditiously hear and decide all matters concerning the
dispute. Except as expressly provided to the contrary in this Agreement, the
Arbitrator shall have the power to gather such materials, information, testimony
and evidence as the Arbitrator deems relevant to the dispute before him or her
(and each party will provide such materials, information, testimony and evidence
requested by the Arbitrator). The decision of the Arbitrator shall be reasoned,
rendered in writing, be final, non-appealable and binding upon the disputing
parties and the parties agree that judgment upon the award may be entered by any
court of competent jurisdiction; provided, however, that the parties agree that
the Arbitrator and any court enforcing the award of the Arbitrator shall not
have the right or authority to award punitive or exemplary damages to any
disputing party. The party whom the Arbitrator determines is the prevailing
party in such arbitration shall receive, in addition to any other award pursuant
to such arbitration or associated judgment, reimbursement from the other party
of all reasonable legal fees and costs. This paragraph does not prohibit
Executive from filing or cooperating in a charge before a federal administrative
agency without pursuing private litigation. Insured workers compensation claims
(other than wrongful discharge claims), and claims for unemployment insurance
are excluded from arbitration under this provision.


(b)    Notwithstanding Section 13(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief, with related
expedited discovery for the Parties, in a court of law; provided, however, that
the remainder of any such dispute (beyond the application for emergency or
temporary injunctive relief) shall be subject to arbitration under this Section
13.


(c)    By entering into this Agreement and entering into the arbitration
provisions of this Section 13, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.


(d)    Nothing in this Section 13 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining
another party to this Agreement in a litigation initiated by a person or entity
which is not a party to this Agreement.


14.    Defense of Claims. Executive agrees that, during the Employment Period
and thereafter, upon request from the Company, Executive shall cooperate with
the Company Group in the defense of any claims or actions that may be made by or
against any member of the Company Group that relate to Executive’s actual or
prior areas of responsibility. The Company agrees to reasonably cooperate with
and accommodate Executive’s other obligations, including any subsequent
employment or other business activities not in violation of this Agreement, and
to pay or reimburse Executive




--------------------------------------------------------------------------------




for all of Executive’s reasonable travel and other direct expenses incurred, or
reasonably incurred, to comply with Executive’s obligations under this Section
14; provided that Executive provides reasonable documentation of same and
obtains the Company’s prior approval for incurring such expenses.


15.    Indemnification. In the event that Executive is made a party or
threatened to be made a party to any action, suit, or proceeding (a
“Proceeding”), other than any Proceeding initiated by Executive or the Company,
the MLP or any of their respective Affiliates related to any contest or dispute
between Executive and the Company, the MLP or any of their respective
Affiliates, by reason of the fact that Executive is or was a director or officer
of, or was otherwise acting on behalf of, the Company, the MLP, any Affiliate of
the Company or the MLP, or any other entity at the request of the Company,
Executive shall be indemnified and held harmless by the Company, to the maximum
extent permitted under applicable law, from and against any and all liabilities,
costs, claims and expenses, including any and all costs and expenses incurred in
defense of any Proceeding, and all amounts paid in settlement thereof after
consultation with, and receipt of approval from, the Company, which approval
shall not be unreasonably withheld, conditioned or delayed. Costs and expenses
incurred by Executive in defense of any such Proceeding shall be paid by the
Company in advance of the final disposition of such litigation upon receipt by
the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on behalf of Executive to repay the amounts so
paid if it shall ultimately be determined that Executive is not entitled to be
indemnified by the Company under this Agreement. Notwithstanding anything in
this Agreement to the contrary, the Company shall not be obligated to (A)
indemnify or advance funds to Executive for expenses or losses with respect to a
Proceeding if (x) such indemnification or advancement is prohibited by
applicable law or (y) a court of competent jurisdiction or arbitrator determines
that any material assertion made by Executive in such Proceeding was not made in
good faith or was frivolous; (B) indemnify Executive for the disgorgement of
profits arising from the purchase or sale by Executive of securities of the MLP
(or, if applicable, the Company or any Affiliate of the Company or the MLP) in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or any similar statute; or (C) indemnify or advance funds
to Executive for Executive’s reimbursement to the Company of any bonus or other
incentive-based or equity-based compensation previously received by Executive or
payment of any profits realized by Executive from the sale of securities of the
MLP (or, if applicable, the Company or any Affiliate of the Company or the MLP),
in each case, as required under the Exchange Act (including any such
reimbursements under Section 304 of the Sarbanes-Oxley Act of 2002 (“SOX”) in
connection with an accounting restatement of the MLP (or, if applicable, the
Company or any Affiliate of the Company or the MLP) or the payment to the MLP
(or, if applicable, the Company or any Affiliate of the Company or the MLP) of
profits arising from the purchase or sale by Executive of securities in
violation of Section 306 of SOX). The rights to indemnification and advancement
of costs and expenses provided in this Section 14 are not and will not be deemed
exclusive of any other rights or remedies to which Executive may at any time be
entitled under applicable law, the organizational documents of the Company or
any of its subsidiaries, any agreement or otherwise, and each such right under
this Section 14 will be cumulative with all such other rights, if any.


16.    Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as the Company determines may be required
pursuant to any law or governmental regulation or ruling and (b) any deductions
consented to in writing by Executive.


17.    Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof. Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes. Unless the context requires otherwise, all
references herein to an agreement, instrument or other document shall be deemed
to refer to such agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof. The word “or” as used herein is not exclusive and is
deemed to have the meaning “and/or.” The words “herein”, “hereof”, “hereunder”
and other compounds of the word “here” shall refer to the entire Agreement,
including all Exhibits attached hereto, and not to any particular provision
hereof. Wherever the context so requires, the masculine gender includes the
feminine or neuter, and the singular number includes the plural and conversely.
The use herein of the word “including” following any general statement, term or
matter shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately




--------------------------------------------------------------------------------




following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter. Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against any party hereto, whether under any rule of construction or otherwise.
On the contrary, this Agreement has been reviewed by each of the parties hereto
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
hereto.


18.    Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Indiana without
regard to its conflict of laws principles that would result in the application
of the laws of another jurisdiction. With respect to any claim or dispute
related to or arising under this Agreement, the parties hereby consent to the
arbitration provisions of Section 13 and recognize and agree that should any
resort to a court be necessary and permitted under this Agreement, then they
consent to the exclusive jurisdiction, forum and venue of the state and federal
courts located in Marion County, Indiana.


19.    Entire Agreement and Amendment. This Agreement, contains the entire
agreement of the parties with respect to the matters covered herein and
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the parties hereto concerning the subject matter hereof. This
Agreement may be amended only by a written instrument executed by both parties
hereto.


20.     Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.


21.    Assignment. This Agreement is personal to Executive, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Executive. The Company may assign this Agreement
without Executive’s consent, including to any member of the Company Group and to
any successor (whether by merger, purchase or otherwise) to all or substantially
all of the equity, assets or businesses of the Company; provided that (a) such
Affiliate or successor has the financial wherewithal to perform all obligations
of the Company hereunder and (b) such assignment does not, without Executive’s
prior written consent, result in “Good Reason” within the meaning of Section
8(b)(i)(C) with respect to (x) the Company and its Affiliates or (y) all or
substantially all of the assets of the Company and its Affiliates. The Company
will require any successor permitted under this Section 21, including any
acquirer of substantially all of its assets, to assume its obligations under
this Agreement. Subject to the foregoing, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


22.    Affiliates. For purposes of this Agreement, the term “Affiliates” means
any person or entity Controlling, Controlled by, or Under Common Control with
the Company. The term “Control,” including the correlative terms “Controlling,”
“Controlled By,” and “Under Common Control with” means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any Company or other
ownership interest, by contract or otherwise) of a person or entity. For the
purposes of the preceding sentence, Control shall be deemed to exist when a
person or entity possesses, directly or indirectly, through one or more
intermediaries (a) in the case of a corporation more than 50% of the outstanding
voting securities thereof; (b) in the case of a limited liability company,
partnership or joint venture, the right to more than 50% of the distributions
therefrom (including liquidating distributions); or (c) in the case of any other
person or entity, more than 50% of the economic or beneficial interest therein.


23.    Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person or sent
by facsimile transmission the number, if applicable, set forth below, (b) on the
first business day after such notice is sent by air express overnight courier
service, or (c) on the third business




--------------------------------------------------------------------------------




day following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, to the following
address, as applicable:


If to the Company, addressed to:


Calumet Specialty Products Partners, L.P.
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, IN 46214


If to Executive, addressed to:


Timothy Go
#### ##### ########### ##
######, ## #####


24.    Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.


25.    Deemed Resignations. Unless otherwise agreed to in writing by the Company
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute: (a) an automatic
resignation of Executive as an officer of the Company and each member of the
Company Group, as applicable, (b) an automatic resignation of Executive from the
Board, as applicable; (c) if applicable, an automatic resignation of Executive
from the board of directors (or similar governing body) of any member of the
Company Group and from the board of directors (or similar governing body) of any
corporation, limited liability entity or other entity in which the Company or
any Affiliate holds an equity interest and with respect to which board (or
similar governing body) Executive serves as the Company’s or such Affiliate’s
designee or other representative.


26.     Section 409A. This Agreement and the compensation and benefits provided
hereunder are intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended, and the Treasury regulations and other interpretive
guidance issued thereunder (collectively, “Section 409A”) or an exemption
therefrom and shall be construed and administered in accordance with such
intent. Any payments under this Agreement that may be excluded from Section 409A
either as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A to the maximum extent
possible. For purposes of Section 409A, each installment payment provided under
this Agreement shall be treated as a separate payment. Any payments to be made
under this Agreement upon a termination of Executive’s employment shall only be
made if such termination of employment constitutes a “separation from service”
under Section 409A. To the extent required by Section 409A, each reimbursement
or in-kind benefit provided under this Agreement shall be provided in accordance
with the following: (a) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during each calendar year cannot affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (b) any reimbursement of an eligible expense shall be paid to
Executive on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and (c) any right to reimbursements or
in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit. Notwithstanding any provision in this Agreement to
the contrary, if any payment or benefit provided for herein would be subject to
additional taxes and interest under Section 409A if Executive’s receipt of such
payment or benefit is not delayed until the earlier of (i) the date of
Executive’s death or (ii) the date that is six months after the date of the
termination of Executive’s employment with Company (such date, the “Section 409A
Payment Date”), then such payment or benefit shall not be provided to Executive
(or Executive’s estate, if applicable) until the Section 409A Payment Date.


27.    No Guarantee of Tax Consequences. None of the Board, the Company, MLP or
any affiliate of any of the foregoing (i) makes any commitment or guarantee to
Executive or any person claiming through or on behalf of Executive that any
federal, state, local or other tax treatment will (or will not) apply or be
available with respect to amounts or




--------------------------------------------------------------------------------




benefits due or payable hereunder or (ii) assumes any liability whatsoever for
the tax consequences to Executive or any person claiming through or on behalf of
Executive as a result of this Agreement.


28.    Effect of Termination. The provisions of Sections 8, 10-15, and 25 and
those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Executive and the Company.


29.    Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Executive’s
obligations under Sections 9, 10, 11 and 12 and shall be entitled to enforce
such obligations as if a party hereto.


30.     Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect.




[Remainder of Page Intentionally Blank; Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive and the Company each have caused this Agreement to
be executed in its name and on its behalf, to be effective as of the Effective
Date.


                        
EXECUTIVE
 
By: /s/ Timothy Go
Timothy Go





                        
CALUMET GP, LLC
 
By: /s/ Fred M. Fehsenfeld, Jr.
Fred M Fehsendfeld, Jr.
Chairman of the Board of Directors and Authorized Person
 
By: /s/ F. William Grube
F. William Grube
Executive Vice Chairman







--------------------------------------------------------------------------------




EXHIBIT A


FORM OF RELEASE AGREEMENT


This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
_________, by and among _____________ (“Executive”) and Calumet GP, LLC (the
“Company”). Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Employment Agreement.


1.    For good and valuable consideration, including the Company’s provision of
certain severance payments to Executive in accordance with Section 8(d) of the
Employment Agreement, Executive hereby releases, discharges and forever acquits
each member of the Company Group and their respective Affiliates (each as
defined in the Employment Agreement) and subsidiaries and the past, present and
future stockholders, officers, members, partners, directors, managers,
employees, agents, attorneys, heirs, representatives, successors and assigns of
the foregoing, in their personal and representative capacities, as well as all
employee benefit plans maintained by any member of the Company Group or any of
their respective Affiliates and all fiduciaries and administrators of any such
plans, in their personal and representative capacities (collectively, the
“Company Parties”), from liability for, and hereby waives, any and all claims,
damages, or causes of action of any kind related to Executive’s employment with
any Company Party, the termination of such employment, and any other acts or
omissions related to any matter occurring on or prior to the date of this
Agreement including, without limitation, (i) any alleged violation through the
date of this Agreement of: (A) the Age Discrimination in Employment Act of 1967,
as amended (including as amended by the Older Workers Benefit Protection Act);
(B) Title VII of the Civil Rights Act of 1964, as amended; (C) the Civil Rights
Act of 1991; (D) Sections 1981 through 1988 of Title 42 of the United States
Code, as amended; (E) the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); (F) the Immigration Reform Control Act, as amended; (G) the
Americans with Disabilities Act of 1990, as amended; (H) the National Labor
Relations Act, as amended; (I) the Occupational Safety and Health Act, as
amended; (J) the Family and Medical Leave Act of 1993; (K) any federal, state or
local anti-discrimination or anti-retaliation law; (L) any federal, state or
local wage and hour law; (M) any other local, state or federal law, regulation
or ordinance; and (N) any public policy, contract, tort, or common law claim;
(ii) any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in, or with respect to, a Released Claim; (iii) any and all rights,
benefits or claims Executive may have under any employment contract, incentive
compensation plan or equity-based compensation plan with any Company Party or to
any ownership interest in any Company Party except as expressly provided in the
Employment Agreement or previously vested rights under equity compensation plans
and arrangements and (iv) any claim for compensation or benefits of any kind not
expressly set forth in Section 8(d) of the Employment Agreement (collectively,
the “Released Claims”). In no event shall the Released Claims include (a) any
claim which arises after the date Executive executes this Agreement, (b) any
claim to vested benefits under an employee benefit plan of any Company Party
that is subject to ERISA, (c) any claims for contractual severance payments
under Section 8(d) of the Employment Agreement, (d) any rights to
indemnification as a result of Executive’s position with any Company Party, or
(e) any rights as an owner of an interest in any Company Party. This Agreement
is not intended to indicate that any such claims exist or that, if they do
exist, they are meritorious. Rather, Executive is simply agreeing that, in
exchange for the consideration recited in the first sentence of this paragraph,
any and all potential claims of this nature that Executive may have against the
Company Parties, regardless of whether they actually exist, are expressly
settled, compromised and waived. By signing this Agreement, Executive is bound
by it. Anyone who succeeds to Executive’s rights and responsibilities, such as
heirs or the executor of Executive’s estate, is also bound by this Agreement.
This release also applies to any claims brought by any person or agency or class
action under which Executive may have a right or benefit. Further,
notwithstanding the release of liability contained herein, nothing in this
Agreement prevents Executive from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency; provided, however, that Executive understands
and agrees that Executive is waiving any and all rights to recover any monetary
or personal relief or recovery as a result of such EEOC or comparable state or
local agency proceeding or subsequent legal actions. THIS RELEASE INCLUDES
MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE)
OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.




--------------------------------------------------------------------------------






2.    Executive agrees not to bring or join any lawsuit against any of the
Company Parties in any court relating to any of the Released Claims. Executive
represents and warrants that Executive has not filed any claims, complaints,
charges or lawsuits against any of the Company Parties with any governmental
agency or with any state or federal court or arbitrator for, or with respect to,
a matter, claim, or incident that occurred or arose out of one or more
occurrences that took place on or prior to the date hereof. Executive further
represents and warrants that he has made no assignment, sale, delivery, transfer
or conveyance of any rights Executive has asserted or may have against any of
the Company Parties to any person or entity, in each case, with respect to any
Released Claims.


3.    By executing and delivering this Agreement, Executive expressly
acknowledges that:


(a)    Executive has carefully read this Agreement;


(b)    Executive has had at least 21 days to consider this Agreement before the
execution and delivery hereof to the Company;


(c)    Executive has been and hereby is advised in writing to discuss this
Agreement with an attorney of Executive’s choice and Executive has had adequate
opportunity to do so prior to executing this Agreement;


(d)    Executive fully understands the final and binding effect of this
Agreement; the only promises made to Executive to sign this Agreement are those
stated in the Employment Agreement and herein; and Executive is signing this
Agreement knowingly, voluntarily and of Executive’s own free will, and Executive
understands and agrees to each of the terms of this Agreement; and


(e)    With the exception of any sums that Executive may be owed pursuant to
Section 8(d) of the Employment Agreement, Executive has been paid all wages and
other compensation to which Executive is entitled under the Employment Agreement
and received all leaves (paid and unpaid) to which Executive was entitled during
the Employment Period (as defined in the Employment Agreement).


Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive delivers this Agreement to
the Board of Directors of the Company (such seven-day period being referred to
herein as the “Release Revocation Period”). To be effective, such revocation
must be in writing signed by Executive and must be received by the Board of
Directors of the Company before 11:59 p.m., Eastern time, on the last day of the
Release Revocation Period. If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio. No consideration shall be paid if this
Agreement is revoked by Executive in the foregoing manner.


Executed on this ___________ day of _____________, ___________.




--------------------------------------------------------------------------------






EXHIBIT B


MARKET AREA


1.    The following states within the United States of America: Alabama,
Arizona, Arkansas, California, Colorado, Connecticut, Florida, Georgia, Idaho,
Illinois, Iowa, Kansas, Kentucky, Massachusetts, Michigan, Minnesota,
Mississippi, Missouri, Montana, Nebraska, Nevada, New Jersey, New Mexico, New
York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, South
Carolina, South Dakota, Tennessee, Texas, Utah, Virginia, Washington, West
Virginia, Wisconsin, and Wyoming.


2.    Marion County, Indiana.


3.    The following parishes within the state of Louisiana: Caddo, Bossier and
Webster.


4.    The following Canadian provinces: Alberta, Ontario and Saskatchewan.




